Mr. Justice Eobb
delivered the opinion of the Court:
1. Was the proceeding properly instituted in the name of the commissioners of the District ?
We think the act fairly susceptible of a construction sustaining the affirmative of the proposition. It provides that “the commissioners of the District of Columbia may institute” the proceeding therein authorized. The commissioners instituted the proceeding in their official capacity as the representatives of the District, expressly referring to the act for their author*215ity. All property acquired under such a statutory trust, the law gives to the District. Re Rochester Water Comrs. 66 N. Y. 413. While the proceeding might with propriety have been brought in the name of the real, instead of the nominal, plaintiff, there is no legal objection to it as instituted.
The statute under which the Secretary of the Treasury proceeded in Chappell v. United States, 160 U. S. 513, 40 L. ed. 515, 16 Sup. Ct. Rep. 397, was worded differently from the act under consideration, and the opinion in that case is, therefore, not controlling here.
2. Was the petition seasonably filed ? While there is considerable conflict of authority on this question, we think the rule generally followed by the Supreme Court of the United States to be that, where computation is to be made from an act done, the day on which the act is done should be included.
In Arnold v. United States, 9 Cranch, 104, 3 L. ed. 671, it was held that an act of Congress imposing additional duties to be levied and collected upon all goods from and after the passage of the act was in force on the day of its approval by the President. Mr. Justice Story said: “It is contended that this statute did not take effect until the second day of July; nor, indeed, until it was formally promulgated and published. We cannot yield assent to this construction. The statute was to take effect from its passage; and it is a general rule that, where the computation is to he made from an act done, the day on which the act is done is to be included.”
In Griffith v. Bogert, 18 How. 158, 15 L. ed. 307, the question was whether, under the law of Missouri, which allowed lands of a deceased debtor to be sold under execution after the expiration of eighteen months from the date of letters of administration, the terminus a quo should be included in computing the eighteen months. The court held that it should, saying: “In the present case there is no reason for departing from the general rule and popular usage of treating the day from which the term is to be calculated, or fterminus a quo,’ as inclusive. The object of the legislature was to give a stay of execution for eighteen months in order that the administrator might have *216an opportunity of collecting the assets of the deceased and applying them to the discharge of his debts. The day on which the letters issue may be used for this purpose as effectually as any other in the year.”
In Taylor v. Brown, 147 U. S. 640, 37 L. ed. 313, 13 Sup. Ct. Rep. 549, it was held that, in computing the time during which alienation of public land acquired by an Indian under a statute forbidding alienation of such land “for a period of five years from the-date of the patent issued therefor,” [was prohibited] the day of the issue of the patent should be included. The court said: “The proviso is that the title shall not be subject to alienation in the various ways described, and shall be and remain inalienable for a period of five years from the date of the patent. Possibly the language is susceptible of being construed to mean that the land should be inalienable on the day of the issue of the patent and for five years after that date, two periods of time; but we are of opinion that the more natural and the true construction is that only one period is referred to, and that the day the patent issued should not be excluded. The limitation on alienation was to be and to remain, that is to say, the land was to be, on the first day, not subject to alienation, and so to remain until the five years had expired.”
See also Burrall v. Du Blois, 2 Dall. 229, 1 L. ed. 360; Louisville v. Portsmouth Sav. Bank, 104 U. S. 469, 26 L. ed. 775.
We can discover no good reason why the general rule should be departed from in the case at bar. The act under consideration is in derogation of property rights, and is, therefore, not entitled to receive the liberal construction contended for by appellants. Immediately after the approval of the act of January 9, 1907, this proceeding might have been instituted. In the absence of anything in the act indicating a contrary intent, the limitation fixed by Congress commenced to run on that day and ended with February 7th, the day before this petition was filed.
Depending solely upon the act for authority, the commissioners, at the expiration of the time limitation therein prescribed, *217were without power in the premises, and the judgment of the trial court is therefore affirmed, with costs. Affirmed.